Case 1:17-cv-08065-RA-JLC Document 91-3 Filed 11/16/18 Page 1 of 2




                     Exhibit C
        Case 1:17-cv-08065-RA-JLC Document 91-3 Filed 11/16/18 Page 2 of 2


                                                                             Deloitte LLP
                                                                             Bay Adelaide Centre, East Tower
                                                                             22 Adelaide Street West, Suite 200
                                                                             Toronto, ON M5H 0A9
                                                                             Canada

October 5, 2018                                                              Tel: (416) 775-4776
                                                                             Fax: (416) 874-3804
                                                                             E-mail: awared@deloitte.ca
                                                                             www.deloitte.ca
DELIVERED VIA EMAIL: Nicholas.Melzer@hklaw.com

Nicholas B. Melzer
Holland & Knight LLP
400 South Hope Street, 8th Floor
Los Angeles, CA 90071

Dear Mr. Melzer:

Re: Document Request re. Newmont Mining Corporation (“Newmont”)

We write in response to your correspondence to Deloitte LLP (“Deloitte Canada”) dated October
2, 2018 regarding a request for information related to our client, Newmont Mining Corporation
(“Newmont” or the “Company”).

We understand that your client, AngloGold Ashanti North America, Inc. (“AngloGold”) is in the
middle of a legal proceeding against Newmont commenced in the State of New York, USA. As
you are aware, Deloitte Canada is a Canadian entity and not subject to the US jurisdiction.
Further, as a professional accounting firm and professional service provider for the Company,
Deloitte Canada is accountable to and takes instructions from the Company alone. As such, due
to our professional obligation to protect our client’s confidentiality, we cannot provide you or
your client with any documents or information relating to the Company without express written
consent from Newmont. As you confirmed in your letter, to the extent your client wishes to seek
production of any documents from Deloitte Canada, they will need to proceed through
appropriate judicial process by way of letters rogatory process.

Accordingly, at this time, we will not be disclosing any information requested in your letter. As
indicated, it is our professional obligation to confirm with and obtain written consent and
authorization from our client before agreeing to disclose any information relating to our client to
a third party. I suggest that you direct any future requests for information to the Company or
their counsel directly.

Should you have any further questions relating to this letter, please contact me at the number
listed above.


Yours truly,




Arash Wared
Legal Counsel
Deloitte LLP

Cc:    Jeffery Harder, Partner, Deloitte LLP
